t c memo united_states tax_court solucorp ltd petitioner v commissioner of internal revenue respondent docket no 28917-11l filed date jeremy m klausner for petitioner thomas a deamus for respondent memorandum opinion wells judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule in its petition petitioner asks us to unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and as in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure review the determination of the irs’ appeals_office to proceed with collection actions with respect to petitioner’s tax_liabilities pursuant to sec_6672 for the tax periods ending on the following dates date march june september and date march june september and date march june september and date march june september and date and march and date periods in issue background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments where noted below we take judicial_notice of certain facts relating to petitioner’s wholly owned subsidiary eps envtl inc eps which are set forth in this court’s order and decision in eps envtl inc v commissioner docket no 13182-11l eps envtl inc order and decision petitioner is a canadian entity with a u s mailing address at the time it filed its petition in orangeburg new york eps did not pay its tax_liabilities reported on form sec_941 employer’s quarterly federal tax_return for the periods in issue at various times from through respondent assessed against eps certain form_941 tax_liabilities for the periods in issue throughout and respondent issued to eps multiple notices of intent to levy and multiple notices of federal_tax_lien filings regarding the form_941 tax_liabilities for the periods in issue eps responded to respondent’s notices by filing forms request for a collection_due_process or equivalent_hearing during its collection_due_process cdp hearing on date eps did not dispute the underlying liabilities but instead requested and was granted additional time to submit an offer-in-compromise oic on date after eps’ cdp hearing respondent sent petitioner a letter notifying it of respondent’s intent to assess trust fund recovery penalties pursuant to sec_6672 tfrps against it as a responsible_person for eps’ unpaid form_941 tax_liabilities for the periods in issue petitioner did not respond to or contest the proposed assessment of tfrps as set forth in the letter on date respondent assessed against petitioner tfrps for the periods in issue and issued to it form sec_6335 nmf first notice for each of the periods in issue to notify it of the assessments and amounts due on date the irs’ appeals_office received the final signed document needed to see eps envtl inc v commissioner docket no 13182-11l eps envtl inc order and decision process eps’ oic application on date petitioner responded to the form sec_6335 and requested that because eps had submitted an oic any collection action should be suspended respondent notified eps on date that its oic would be rejected and during date sent eps notices of determination sustaining the collection actions against it eps petitioned this court on date contending that the appeals_office abused its discretion in rejecting its oic and requesting remand for reconsideration on the basis of changed financial circumstances on date respondent issued to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing regarding the tfrps for the periods in issue on date petitioner timely submitted a form requesting a collection alternative a face-to-face hearing and review of the underlying tax_liabilities petitioner also alleged that the levy would impose an undue_hardship on it and render it unable to pay its daily operating_expenses see eps envtl inc order and decision respondent alleges that eps submitted the oic on date and petitioner alleges that eps submitted the oic on date the date on which eps completed submission of its oic application is not material to the instant case so we use the date the court noted in the eps envtl inc order and decision see eps envtl inc order and decision see eps envtl inc order and decision on date settlement officer iris reubel so reubel employed by the irs’ appeals_office sent petitioner a letter to schedule a telephone cdp hearing on date the date letter stated that if petitioner wished to reschedule or preferred a face-to-face hearing it was to notify so reubel by date in the letter so reubel informed petitioner that the cdp hearing would be its chance to discuss collection alternatives and its disagreement with the levy however the date letter also stated that for so reubel to consider collection alternatives petitioner had to file all required federal tax returns and by date submit a completed form 433-a collection information statement for wage earners and self-employed individuals and or form 433-b collection information statement for businesses along with additional supporting financial documentation petitioner neither contacted so reubel before the scheduled teleconference to reschedule the cdp hearing or request a face-to-face hearing nor participated in the scheduled cdp hearing on date so reubel sent petitioner a letter stating that it had failed to participate in the scheduled telephone cdp hearing and that it had days to provide additional information before she would make a determination in response petitioner urged so reubel to suspend collection action and delay any determination until eps’ proceeding before this court was final on date so reubel sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the collection on date petitioner timely petitioned this court for review of respondent’s notice_of_determination respondent filed a motion for summary_judgment on date and petitioner filed an opposition thereto on date on date the court issued the eps envtl inc order and decision granting respondent’s motion for summary_judgment and denying eps’ request for respondent to reconsider eps’ oic discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials it may be granted where there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine dispute of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir however the party opposing summary_judgment must set see eps envtl inc order and decision forth specific facts that show a genuine dispute of material fact exists and may not rely merely on allegations or denials in the pleadings rule d see also 477_us_317 87_tc_1213 because the parties do not dispute any of the material facts we conclude that the instant case is ripe for summary_judgment we have jurisdiction over this matter because petitioner filed a timely petition for review in response to respondent’s valid notice_of_determination to proceed with collection see sec_6330 if the validity of the underlying tax_liabilities is not properly in issue we will review the appeals office’s determination for abuse_of_discretion 114_tc_176 however where the validity of the underlying tax_liabilities is properly in issue we will review the matter de novo id accordingly we must first determine whether the validity of the underlying tax_liabilities is properly in issue if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6331 authorizes the commissioner to collect the tax_liability by levy on the taxpayer’s property sec_6330 provides that no levy may be made on any property or right to property of any taxpayer unless the commissioner has notified such taxpayer in writing of the right to a hearing under sec_6330 before such levy is made respondent made petitioner aware of its right to a hearing when respondent sent petitioner the letter on date petitioner properly requested a sec_6330 cdp hearing by submitting a form on the form petitioner requested de novo review of the underlying tax_liabilities additionally in its petition and response to respondent’s motion for summary_judgment petitioner challenged the underlying tax_liabilities by claiming that it was not the correct taxpayer ie a responsible_person pursuant to sec_6672 and that eps was the correct taxpayer generally at a cdp hearing a taxpayer may raise appropriate spousal defenses challenge the appropriateness of collection actions and offer collection alternatives sec_6330 the taxpayer may challenge the existence or amount of the underlying tax_liability only if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to challenge the underlying liability sec_6330 however where the assessments against the taxpayer are tfrps the commissioner does not issue and mail a notice_of_deficiency see sec_6212 instead the commissioner is required to provide the taxpayer with notice of the tfrps before assessment sec_6672 letter provides a taxpayer with sec_6672 notice and the means of protesting a proposed tfrp assessment administratively with the commissioner 132_tc_301 we have held that receipt of a letter constitutes an opportunity to dispute the taxpayer’s liability morgan v commissioner tcmemo_2011_290 wl at citing mcclure v commissioner t c memo on date respondent sent petitioner a letter notifying it of respondent’s intent to assess tfrps against it for the periods in issue petitioner did not respond to or contest the proposed assessment of tfrps as set forth in the letter when we review a motion for summary_judgment factual inferences are viewed in the light most favorable to the nonmoving party but the party opposing summary_judgment must set forth specific facts that show a genuine dispute of material fact exists see rule d sundstrand corp v commissioner t c pincite petitioner does not allege that it did not receive the letter accordingly we conclude that petitioner received the letter and therefore had a prior opportunity to challenge the underlying liabilities see mason v commissioner t c pincite morgan v commissioner wl at consequently petitioner is precluded from challenging the underlying liabilities because the validity of the underlying tax_liabilities is not properly at issue we will review respondent’s administrative determination for abuse_of_discretion see 114_tc_604 goza v commissioner t c pincite in reviewing for abuse_of_discretion we will reject the determination of the appeals_office if the determination was arbitrary capricious or without sound basis in fact or law see rule a 125_tc_301 aff’d 469_f3d_27 1st cir however we do not substitute our judgment for that of the appeals_office and we do not decide independently whether we believe the levy should be withdrawn see murphy v commissioner t c pincite instead we consider whether in the course of making its determination the appeals_office verified that the requirements of applicable law and administrative procedure have been met considered any moreover underlying liability and other sec_6330 issues must be raised with the appeals_office at the cdp hearing to be properly raised before this court 129_tc_107 sec_301_6320-1 q a-f3 f q a-f3 proced admin regs although petitioner made vague references to challenging the underlying liabilities in its form it never provided any legal or factual support disputing the underlying liabilities during the administrative_proceeding and did not participate in the cdp hearing with so reubel accordingly we do not further consider any challenges to the underlying tax_liabilities relevant issue raised by the taxpayer that relates to the unpaid tax or the proposed levy and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 - petitioner contends that the appeals_office abused its discretion by not suspending collection action pending the outcome of the eps proceeding before this court specifically petitioner contends that respondent’s collection action determination and motion for summary_judgment were premature until the eps proceeding was fully adjudicated we disagree sec_6672 imposes a penalty on persons other than the employer who are responsible for withholding taxes trust_fund_taxes freeman v commissioner tcmemo_2011_38 wl at l iability under sec_6672 is not derived from or dependent upon an employer’s outstanding trust fund tax withholding obligation rather the section imposes a penalty upon persons who fail to in its form petitioner requested a collection alternative and contended that the proposed levy would cause undue_hardship because it would be unable to pay its operating_expenses however petitioner made no additional arguments with respect to those issues in its petition moving papers or other communications accordingly we deem those issues abandoned see 117_tc_183 perform a specified statutory task 936_f2d_707 2d cir the liability imposed on responsible persons pursuant to sec_6672 is separate and distinct from the employer’s liability for trust_fund_taxes id see mason v commissioner t c pincite morgan v commissioner wl at freeman v commissioner wl at consequently the commissioner is not required to attempt to collect the underlying trust_fund_taxes from the employer before attempting to collect the sec_6672 penalty against a responsible_person see 783_f2d_1546 11th cir 588_f2d_952 5th cir mason v commissioner t c pincite petitioner’s liabilities for sec_6672 penalties are separate and distinct from eps’ form_941 tax_liabilities see freeman v commissioner wl at accordingly the appeals_office did not abuse its discretion in sustaining collection actions against petitioner for its outstanding tfrps for the periods in issue petitioner has neither advanced any argument nor averred in its opposing affidavit any evidence that would cause us to conclude that the determination to sustain the collection action was arbitrary capricious or without sound basis in fact the appeals_office determined that the requirements of applicable law and administrative procedure were met and concluded that the proposed collection actions appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the collection actions consequently we hold that the appeals_office did not abuse its discretion when it issued a notice_of_determination upholding the proposed collection actions in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
